UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from 333-208049 Commission File Number eMedia Group, Inc. (Exact name of registrant as specified in its charter) Nevada 47-5567250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Aaboulevarden 3, 3 8000 Aarhus C Denmark CG7 (Address of principal executive offices) +45 71 99 26 00 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court [ ] Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: As of October 31, 2016, eMedia Group, Inc. had 80,000,000 shares of common stock issued and outstanding. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheetsas of September 30, 2016 and December 31, 2015 F-1 Unaudited Consolidated Statements of Operationsfor the three and nine months ended September 30, 2016 and 2015 F-2 Unaudited ConsolidatedStatements of Cash Flowsfor the nine months ended September 30, 2016 and 2015 F-3 Notes to the Unaudited Consolidated Financial Statements F-4 to F-8 3 eMedia Group Inc. Condensed Consolidated Balance Sheets September 30, 2016 (Unaudited) December 31, 2015* ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and deposits Total Current Assets Property, plant and equipment, net - Deferred taxassets Deferred offering costs - TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party Unearned revenue TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 300,000,000 authorized, 80,000,000 and 60,000,000 shares issued and outstanding as of September 30, 2016andDecember 2015, respectively Additional paid-in capital - Retained earnings(Accumulated Deficit) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ *Derived from audited information The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F-1 eMedia Group Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUES OPERATING EXPENSES Direct costs General and administrative expenses ) Salary and wages ) Total Operating Expenses (Loss) Income from Operations Other Income (Expense) Interest (expense) - ) - Realized loss - ) - ) Unrealized gain - - Total Other income (expense) ) INCOME (LOSS) BEFORE INCOME TAXES Income tax benefit (expense)for 9month it is small 73 is ) NET INCOME (LOSS) STATEMENTS OF COMPREHENSIVE INCOME Net income (loss) Other Comprehensive loss Foreign currency translation adjustments ) TOTAL COMPREHENSIVE INCOME Basic and Diluted Income per Common Share Basic and Diluted Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F-2 eMedia Group Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Netincome (loss) $ $ Adjustments to reconcile net income(loss) to net cash from operating activities: Depreciation - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and deposits ) ) Deferred taxassets ) - Accounts payable and accrued liabilities Unearned revenue ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Shareholder loan repayments ) ) Advances from shareholder loan Proceeds from sale of common shares, net of offering costs - Net cash provided by financing activities ) Effects on changes in foreign exchange rate ) Net (decrease) increase in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental Cash Flow Disclosures Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F-3 eMedia Group Inc. Notes to the Unaudited Condensed Consolidated Financial Statements September 30, 2016 Note 1 – Description of business and basis of presentation Organization and nature of business eMedia Group Inc. ("eMedia", the "Company") was incorporated under the laws of the state of Nevada, in the United States on October 9, 2015.All share and per share amounts herein reflect the impact of a 40 for 1 forward split effected March 4, 2016. eTarg Media Aps (“eTarg”) was founded in Aarhus Denmark on May 17, 2010. The Company was originally formed as a sole proprietorship and did not become active until 2012. In 2012, the Company began consulting services and providing software subscriptions around allowing customers to track sales across multiple websites. In May 2013, the Company incorporated and switched its business to selling its customers subscriptions for its new software software suite Accuranker, which allows customers to track their search engine rankings. On October 10, 2015, the Company acquired all of the issued and outstanding shares of eTarg Media Aps. The acquisition was accounted for as a recapitalization of the Company with the purpose of re-domiciling the Company in the United States (SeeNote 3).The former shareholders of the eTarg received 60,000,000 shares in the new parent entity. In accordance with Securities and Exchange Commission Staff Accounting Bulletin 1. B2, the Company has presented earnings per share based on the Company shares issued to the former shareholders of eTarg Media Aps. The Company's fiscal year end is December 31.Essentially all the operations of the Company other than professional fees associated with its securities filings are conducted from the Company’s wholly owned subsidiary in Aarhus, Denmark. Financial Statements Presented The accompanying unaudited financial statements have been prepared in accordance with the condensing rules for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three and nine months ended September 30, 2016, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2016.For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 as filed with the Securities and Exchange Commission on May 12, 2016. Certain reclassifications have been made to the prior period’s financial statements to conform to the current period’s presentation. Note 2 –Summary of Significant Accounting Policies Fiscal year end:The Company has selected December 31 as its fiscal year end. Principals of Consolidation:The accompanying consolidated financial statements include the accounts of eMedia and its wholly-owned subsidiary, eTarg. All material intercompany accounts, transactions, and profits have been eliminated in consolidation. F-4 eMedia Group Inc. Notes to the Unaudited Condensed Consolidated Financial Statements September 30, 2016 Note 2 –Summary of Significant Accounting Policies (continued) Foreign Currency Translation and Re-measurement:The Company's functional currency is Danish Krone and reporting currency is the U.S. dollar. All transactions initiated in Danish Krone are translated into U.S. dollars in accordance with ASC 830-30, "Translation of Financial Statements," as follows: i) Assets and liabilities at the rate of exchange in effect at the balance sheet date. ii) Equity at historical rates. iii) Revenue and expense items at the average rate of exchange prevailing during the period. Adjustments arising from such translations are included in accumulated other comprehensive income in shareholders’ equity. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. The estimates and judgments will also affect the reported amounts for certain revenues and expenses during the reporting period. Actual results could differ from these good faith estimates and judgments. The Company had one critical accounting estimate and that was the determination of the method of deferral of revenue for monthly software license subscriptions entered into in December of each accounting year. Cash and Cash Equivalents:Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. Accounts Receivable:The Company's accounts receivable consists of trade receivables from customers and amounts in transit from credit card processing companies. The Company evaluates the collectability of its trade accounts receivable on an on-going basis and write off the amount when it is considered to be uncollectible. The Company determined that no allowance was necessary as of September 30, 2016 and December 31, 2015. Fair Value of Financial Instruments:The Company’s financial instruments consist of cash, receivables, payables, and due to related party. The carrying amount of cash, receivables and payables approximates fair value because of the short-term nature of these items. The carrying amount of the notes payable approximates fair value as the individual borrowings bear interest at market interest rates Concentrations of CreditRisk:In the nine months ended September 30, 2016 and the fiscal year ended December 31, 2015 essentially 100% of the Company’s accounts receivable are in-transit payments due from 1 credit card processing company. Certain of the Company’s bank accounts are held in banks domiciled in Denmark.Those accounts have deposit insurance through an agency in Denmark akin to that of the FDIC in the United States.As of September 30, 2016, the Company’s bank accounts in Denmark were guaranteed by the Guarantee Fund for Depositorsand Investors up to 750,000 Danish Krone (approximately $112,900 at September 30, 2016 exchange rates). F-5 eMedia Group Inc. Notes to the Unaudited Condensed Consolidated Financial Statements September 30, 2016 Note 2 –Summary of Significant Accounting Policies (continued) Revenue Recognition:The Company recognizes revenue from the sale of products and services in accordance with ASC 605,"Revenue Recognition." The Company recognizes revenue from services only when all of the following criteria have been met: i) Persuasive evidence for an agreement exists; ii) Service has been provided; iii)The fee is fixed or determinable; and, iv)Collection is reasonably assured. Revenue related to consulting service is fully recognized when the above criteria are met. Revenue related to online subscriptions is recognized ratably over the duration of the subscriptions. Property and Equipment: Property and equipment are stated at cost less accumulated depreciation and are depreciated using the straight-line method over the assets’ estimated useful lives. Principal useful lives are as follows: Furniture and fitting 3 years Leaseholder improvement 5 years Normal maintenance and repairs for property and equipment are charged to expense as incurred, while significant improvements that increase the useful life or increase the productive capacity of the asset are capitalized. Impairment or Disposal of Long-Lived Assets: At each balance sheet date or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable, management of the Company evaluates the recoverability of such assets. An impairment loss is recognized if the amount of undiscounted cash flows is less than the carrying amount of the asset, in which case the asset is written down to fair value. The fair value of the asset is measured by either quoted market prices or the present value of estimated expected future cash flows using a discount rate commensurate with the risks involved. The Company has evaluated the carrying values of its assets as of September 30, 2016 and has determined that no impairment is required. Share-based Expenses:ASC 718 "Compensation – Stock Compensation" prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50, "Equity – Based Payments to Non-Employees." Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. There were no share-based expenses for the period ended September 30, 2016. F-6 eMedia Group Inc. Notes to the Unaudited Condensed Consolidated Financial Statements September 30, 2016 Note 2 –Summary of Significant Accounting Policies (continued) Deferred Income Taxes and Valuation Allowance:The Company accounts for income taxes under ASC 740 "Income Taxes." Under the asset and liability method of ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. Net Loss Per Share of Common Stock:The Company has adopted ASC Topic 260, "Earnings per Share," ("EPS") which requires presentation of basic EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation. In the accompanying financial statements, basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. The EPS presentation included within the statement of operations and comprehensive income (loss) reflects the recapitalization more fully described in footnote 1 as if it happened at the inception of the Company. New Accounting Pronouncements: In June 2016, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2016-13, Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. The new standard requires financial assets measured at amortized cost be presented at the net amount expected to be collected, through an allowance for credit losses that is deducted from the amortized cost basis. The standard will be effective for the Company beginning January 1, 2020, with early application permitted. This standard is not expected to have a material impact on our financial position, results of operations or statement of cash flows upon adoption. In August 2016, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments. The new standard will make eight targeted changes to how cash receipts and cash payments are presented and classified in the statement of cash flows. The standard will be effective for the Company beginning January 1, 2018, with early application permitted. The standard will require adoption on a retrospective basis unless it is impracticable to apply, in which case we would be required to apply the amendments prospectively as of the earliest date practicable. Note3 – Property, Pland and Equipment Fixed assets consist of the following: September 30, 2016 December 31, 2015 Leaseholder improvement - Furniture and fitting - - Less accumulated depreciation ) - $ $ - For the nine months ended September 30, 2016 depreciation expense was $1,281. Note4 -Equity Authorized Stock The Company has 300,000,000 common shares authorized with a par value of $0.001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. F-7 eMedia Group Inc. Notes to the Unaudited Condensed Consolidated Financial Statements September 30, 2016 Note4 – Equity (continued) Common Shares During the six months ended June 30, 2016 the Company raised $150,000 in gross proceedsthrough its initial public offering and issued a total of 20,000,000 shares of its common stock to subscribers. Associated with the IPO, the Company paid expenses of $20,950 during 2015 and an additional $50,083 of expenses were paid for in the period ended September 30, 2016. In February 2016, the Company’s Board of Directors approveda 40:1 forward split which was effected on March 4, 2016.All share and per share amounts herein reflect the impact of the split retroactively. As of September 30, 2016 and December 31, 2015, there were 80,000,000 and 60,000,000 shares of common stock issued and outstanding. Note 5 – Related Party Transactions During the period ended September 30, 2016, one of the Company’s shareholders made unsecured, non-interest bearing due on demand advances to the Company totaling $52,930 and repaid amounts totaling $77,255, including the settlement of advances made in prior periods. As at September 30, 2016 amounts owing to shareholders were retired in full. (December 31, 2015 – $24,325). During the nine months ended September 30, 2016, the Company’s wholly owned subsidiary did not make any repayments to reduce a loan from one of its shareholders. At September 30, 2016 and December 31, 2015, the Company was obligated to this shareholder in the form of an unsecured, non-interest bearing demand loan with a balance of $816 (DKK 5,616) and $760 (DKK 5,199), respectively. Note 6 – Commitments and Contingencies On November 1, 2012, the Company entered into an office lease agreement with Jansen Properties. Annual rent is approximately $4,520 (Danish Krone 30,000) plus real estate taxes, common area maintenance and other pass through items. Pursuant to the agreement, the lease can be terminated in writing by one of parties with three months' notice for vacating the last one month.Total rent expense incurred was approximately $10,800 and $5,000 during the nine month periods ended September 30, 2016 and 2015, respectively. The Company has no other commitments or contingencies as of September 30, 2016 and December 31, 2015. From time to time the Company may become a party to litigation matters involving claims against the Company. Management believes that it is adequately insured for its operations and there are no current matters that would have a material effect on the Company's financial position or results of operations. F-8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. This report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Description of Business The Company eMedia Group, Inc. (“EMEDIA” or the “Company”) was organized as a corporation in the State of Nevada on October 9, 2015, and on October 10, 2015, acquired all of the issued and outstanding shares of eTarg Media ApS, a Danish private limited liability company, which is in the business of selling its customers subscriptions for its software suite, AccuRanker (“AccuRanker”), which allows customers to track their search engine rankings.The Company issued a total of sixty million (60,000,000) shares of its common stock to the two (2) owners of eTarg Media ApS, in exchange for all of the shares of eTarg Media ApS. Both of the owners of eTarg Media ApS are the officers and directors of eMedia Group Inc. Our AccuRanker service covers a spectrum of activities, including performing search engine optimization, managing paid listings at the search engines, submitting sites to directories, and developing online marketing strategies for businesses, organizations, and individuals. AccuRanker's target market is search engine optimization and marketing professionals and companies with a specific budget for internet marketing. AccuRanker has customers throughout the world but currently markets its services only in Denmark and the United Kingdom. In 2017, the Company expects to commence marketing its AccuRanker services in the United States. Our customers include companies with an internal marketing department, as well as companies that are dedicated search engine optimization and / or marketing agencies. Eventually, we will develop tools within AccuRanker aimed at the end user, and, therefore, will not restrict the Company to professionals as clients. We intend to make AccuRanker a viable and desirable service for search optimization and social analytics software, empowering marketers and site owners to increase visibility and market share on the world's leading search engines, social sites, and online video sites. This service is important to our customersby aiding them inmaintaining their listing on the first page of search engines, tracking their search engine rankings, providing them with the ranks of their competition and informing them if they are moving up or down compared to their competitors. All of this information is made available to our clients by logging onto our online application. 4 Results of Operations For the Three Months Ended September 30, 2016 and 2015: Revenues During the quarter ended September 30, 2016, we were able to expand sales of our Accuranker subscriptions, while also retaining key consulting clients.Our revenues grew to $314,894 during this period, compared to $90,006 from the same period from the prior year, an increase of approximately 250%.We expect to continue working towards growing sales (see discussion below in General and Administrative Expenses), especially of our Accuranker subscriptions and have invested significant resources. Direct Costs Our direct costs consist of our costs to maintain our ability to deliver Accuranker results to our subscription customers.These costs consist primarilyof fixed hosting costs per customer and will vary with the addition of new customers.During the quarter ended September 30, 2016, our direct costs increased by $52,137 to $68,996, compared to direct costs of $16,859 during the same period from the prior year.In the future, as we grow, we may contract with suppliers on a more variable basis and expect these costs to grow as we acquire more customers in the future. General and Administrative Expenses Our G&A costs increased substantiallyduring the quarter ended September 30, 2016 compared to the quarter ended first quarter of 2015. Our general and administrative expenses increased by $66,554 to $65,104 compared to only $(1,450) from the quarter ended September 30, 2015.The primary drivers of these increases were (1) increased professional fees and (2) we invested substantial funds in marketing our Accuranker subscription software.As we moved towards becoming a public company in late 2015, our costs to retain legal and accounting/auditor professionals increased substantially in the first quarter of 2016 over the first quarter of 2015 levels.We expect these costs to continue to increase in future periods as we continue to grow our business, we may engage in merger and acquisition activity and continue to be a public company.In addition to increased professional fees, we made the decision in 2015 to invest substantial amounts with firms that market Search Engine Optimization (“SEO”) platforms and have begun sponsoring SEO events in Europe.We believe that in order to grow our business going forward, we will need to continue to invest in marketing and advertising of our Accuranker platform.Because of this, we expect going forward to continue to invest heavily in marketing and advertising. Salaries and Wages Our salaries and wages for three months ended September 30, 2016 increased substantially over those for the three months ended September 30, 2015, to $78,002 from $(115), respectively.In the first quarter of 2016, we hired a director of Sales and in the second quarter hired a bookkeeper. In addition, during the third quarter of fiscal 2016certain staff and management received pay increases which alsosubstantially impacted our period over period costs. We expect going forward for our salary and wage costs to increase further as we expect to hire as needed as we grow our business. For the Nine Months Ended September 30, 2016 and 2015: Revenues During the nine months ended September 30, 2016, we were able to expand sales of our Accuranker subscriptions, while also retaining key consulting clients.Our revenues grew to $525,841 during this period, compared to $190,147 from the same period from the prior year, an increase of more than176% period over period.We expect to continue working towards growing sales (see discussion below in General and Administrative Expenses), especially of our Accuranker subscriptions and have invested significant resources. 5 Direct Costs Our direct costs consist of our costs to maintain our ability to deliver Accuranker results to our subscription customers.These costs consist primarilyof fixed hosting costs per customer and will vary with the addition of new customers.During the nine months ended September 30, 2016, our direct costs increased by $63,693 to $84,797, compared to direct costs of $21,104 during the same period from the prior year.In the future, as we grow, we may contract with suppliers on a more variable basis and expect these costs to grow as we acquire more customers in the future. General and Administrative Expenses Our G&A costs increased substantiallyduring the nine months ended September 30 2016 compared to the first nine months of 2015. Our expenses increased by $139,856 to $176,275 compared to only $36,419 from the first nine months of the prior year.The primary drivers of these increases were (1) increased professional fees and (2) we invested substantial funds in marketing our Accuranker subscription software.As we moved towards becoming a public company in late 2015, our costs to retain legal and accounting/auditor professionals increased substantially in the first quarter of 2016 over the first quarter of 2015 levels.We expect these costs to continue to increase in future periods as we continue to grow our business, we may engage in merger and acquisition activity and continue to be a public company.In addition to increased professional fees, we made the decision in 2015 to invest substantial amounts with firms that market Search Engine Optimization (“SEO”) platforms and have begun sponsoring SEO events in Europe.We believe that in order to grow our business going forward, we will need to continue to invest in marketing and advertising of our Accuranker platform.Because of this, we expect going forward to continue to invest heavily in marketing and advertising. Salaries and Wages Our salaries and wages for the nine months ended September 30, 2016 increased substantially over those for the nine months ended September 30, 2015, to $191,604 from $55,403, respectively.In the first quarter of 2016, we hired a director of Sales and in the second quarter hired a bookkeeper. In addition, during the third quarter of fiscal 2016certain staff and management received pay increases which alsosubstantially impacted our period over period costs. We expect going forward for our salary and wage costs to increase further as we expect to hire as needed as we grow our business. Liquidity and Capital Resources As of September 30, 2016, the Company had cash and cash equivalents of $289,400 andworking capital of $110,306. For the nine months ended September 30, 2016, we had net cash provided by operations of $173,958 primarily as a result of net income from operations of $72,517, an increase in accounts receivable of $3,416, an increase in prepaid expenses and deposits of $7,444, a decrease in deferred tax assets of $1,564, an increase of $62,628 in accounts payable and accrued liabilities, and an increase of $82,069 in unearned revenue. Net cash provided by financing activities of $75,593 during the nine months ended September 30, 2016 was primarily due to advances from a shareholder of $52,930, shareholder loan repayments of $77,255, and proceeds of the sale of common shares, net of offering costs, of $99,918. The Company received gross proceeds of $150,000 through its initial public offering (“IPO”) ($99,918 after offering costs) in exchange for the issuance of 20,000,000 shares of its common stock in the first quarter of 2016 which is further described in Note 5 of the accompanying condensed consolidated financial statements. Associated with the IPO, the Company paid expenses of $20,950 during 2015 and an additional $50,083 of expenses were paid for in the period ended September 30, 2016.The funds raised are being used for working capital purposes and to continue our sales efforts towards growing sales (see discussion above in General and Administrative Expenses), especially of our Accuranker subscriptions. 6 During the most recent quarter ended September 30, 2016 the Company undertook and completed a relocation of its corporate offices, including the completion of certain leasehold improvements and furniture acquisitions totaling $22,045. There were no similar expenditures during the prior comparative nine month period. We believe that we have sufficient funds available to pay our monthly expenses for the next twelve (12) months; however, we cannot provide any assurance that we will not incur additional expenses that will require us to raise additional funds from equity or secure loans. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. If we are unable to accomplish raising adequate funds then it would be likely that any investment made into the Company would be lost in its entirety. Off-balance sheet arrangements We did not have during the periods presented, and we do not currently have, any off-balance sheet arrangements, as defined in the rules and regulations of the Securities and Exchange Commission (‘SEC”). Critical Accounting Policies The preparation of our consolidated financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in differences from the estimated amounts in the financial statements. There have been no material changes to these policies during fiscal 2016. 7 Item 3.Quantitative and Qualitative Disclosures About Market Risk. The Company is a smaller reporting Company as defined by Rule 12b-2 of the Securities Act of 1934 and we are not required to provide the information under this item. Item 4.Controls and Procedures. Disclosure Controls and Procedures Our management is responsible for establishing and maintaining a system of disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) that is designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. An evaluation was conducted under the supervision and with the participation of our management of the effectiveness of the design and operation of our disclosure controls and procedures as of September 30, 2016. Based on that evaluation, our management concluded that our disclosure controls and procedures were not effective as of such date to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. Such officer also confirmed that there was no change in our internal control over financial reporting during the nine-month period ended September 30, 2016, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 8 PART II—OTHER INFORMATION Item 1. Legal Proceedings. Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties Item 1A. Risk Factors. The Company is a smaller reporting Company as defined by Rule 12b-2 of the Securities Act of 1934 and we are not required to provide the information under this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Issuer Purchases of Equity Securities There were no repurchases of common stock for the quarter ended September 30, 2016. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. Not applicable. Item 6. Exhibits. Exhibit No. Description Rule 13(a)-14(a)/15(d)-14(a) Certification of Chief Executive Officer* Rule 13(a)-14(a)/15(d)-14(a) Certification of Chief Financial Officer * Section 1350 Certification of Chief Executive Officer* Section 1350 Certification of Chief Financial Officer* EX-101.CAL XBRL Calculation File* EX-101.DEF XBRL Definitions File* EX-101.INS XBRL Instance File* EX-101.LAB XBRL Labels File* EX-101.PRE XBRL Presentation File* EX-101.SCH XBRL Schema File* *Filed herewith 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. eMedia Group, Inc. eMedia Group, Inc. (the "Registrant") (the "Registrant") /s/Henrik Schaumann Jorgensen /s/ Christian Hedegaard Pedersen Name: Henrik Schaumann Jorgensen Name:Christian Hedegaard Pedersen Title: Chairman, President and Chief Executive Officer Title: Chief Operating Officer (Principal Financial and Accounting Officer) Date: November15, 2016 Date: November 15, 2016 10
